DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to specification filed on 07/08/2019 are accepted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0330428 A1).
Consider claim 1, a system (10) for controlling access to content (items) of at least one container (50), (Wolfe teaches, “a system for tracking and controlling access to transported articles” See ¶ 0017) wherein the system is remotely connected to an external server, (Wolfe teaches, “a distributed environment, and with program code stored locally or remotely” See ¶ 0015 and 0065).
Wolfe teaches, the system comprising: a lock unit (54), configured to lock a container (50) and prevent access to the content (items) therein, (Wolfe teaches, “a mechanical lock 54… When the carrier 50 is closed and the latching mechanism 56 engages the female element 58, the carrier 50 is locked… In this manner, items within the carrier 50 may be securely transported to a desired location with restricted access.” See ¶ 0051).
 	Wolfe teaches, a unique readable tag (52), attachable (See Fig. 2) to the container, (Wolfe teaches, “a means to associate a container’s identity with an item placed within it. For example, a user (typically at the sending station) can manually record, enter or key-in an identifying code of the container in use (e.g., container ID), along with an identifying code of the item or items placed within the container (e.g., item ID). This association can also be done more automatically using, for example, barcodes, RFID tags/readers, near field communication ("NFC") tags/readers, and/or other identifying means for either or both the container and item(s).” See ¶ 0011, 0012, 0015, 0023, and 0026).

Wolfe teaches, a key unit (16, 18), (Wolfe teaches, “a docking station may be provided which functions to manually or automatically open the container” See ¶ 0014. Wolfe teaches, “a mechanical connection to the carrier, such connection being either automatically or manually powered,” See ¶ 0014. Wolfe teaches, “the receiving station 16, 18, 20, 22 includes a receiving point 80 where carriers are received, and an input device 84. As shown in FIG. 6, the input device 84 includes a barcode reader/scanner and a magnetic card/stripe reader… The input device 84 permits chain of custody identification, as well as authentication, to be performed to track the carrier 50 and its contents and, optionally, to ensure that a carrier 50 is only opened by an authorized user.” See ¶ 0054).

Wolfe teaches, wherein the key unit (16, 18) comprises: a processor (104), connectable to the server (26) via a communication channel (See Fig. 1), (Wolfe teaches, “[t]he input information regarding, for example, at least the container ID and user ID are communicated by the receiving stations 16, 18, 20, 22 to the computing module 26 (see FIG. 1). Such information may include, for example, the employee who accessed the carrier, the date and time of such access, the carrier accessed, and the receiving station at which the carrier was accessed. Communication between the receiving stations 16, 18, 20, 22 and the computing module 26 may be via any conventional or suitable wired or wireless connection. The computing module 26 stores the association between the container ID and the user ID for establishing chain of custody.” See Wolfe ¶ 0057 and also see ¶ 0015, 0053, 0059, 0069).
 
Wolfe teaches, a detector (84), coupled to the processor, and adapted to read readable tags (52), (Wolfe teaches, “[a]s shown in FIG. 6, the receiving station 16, 18, 20, 22 includes a receiving point 80 where carriers are received, and an input device 84. As shown in FIG. 6, the input device 84 includes a barcode reader/scanner and a magnetic card/stripe reader.” See ¶ 0054 and also See ¶ 0018, 0026, 0054, and FIG. 6); and 

Wolfe teaches, a key (code 129) coupled to the detector (84), and adapted to unlock the lock unit upon receipt, (Wolfe teaches, “a code may be displayed to the authorized user on a display or other device, which code is to be entered on a mechanical or electronic entry device (i.e., the lock) on the container in order to unlock and open the container. Alternately, a docking station may be provided which functions to manually or automatically open the container using various means after authenticating an authorized user, such as, for example, a mechanical connection to the carrier, such connection being either automatically or manually powered, or an electrical connection to the container, either through physical or non-physical coupling, for example, by an electrical connector or magnetic field or radio frequency field.” See ¶ 0014, 0020, 0028, Wolfe teaches, “the employee then scans the carrier barcode 52, via the barcode reader, to input the carrier ID into the system 10. This data is sent to the computing module 26 (see FIG. 1). As shown in FIG. 8, the system 10 provides the employee with the code or combination to open the carrier 50, via, for example, a display on the barcode reader/scanner of the input device 84. In this particular instance, the 3-digit code is ‘129’.” See ¶ 0056) by the processor (104), of tag identification from the detector (84) and also receipt of access authorization data (user is authorized), (Wolfe teaches, “the code or combination will only be provided to the user if the system 10 determines (e.g., by the computing module 26) that the employee is authorized to access the items in the carrier 50. Additionally, the history log (e.g., chain of custody) of the carrier and/or the item(s) can also be displayed on the display at the receiving station 16, 18, 20, 22.” See ¶ 0056 and also see ¶ 0017, 0021, 0025, 0028, 0051, and 0054).

Wolfe teaches, wherein the access authorization data (user is authorized) is provided by the server (26) upon confirmation of the tag identification data, (Wolfe teaches, “If access to the contents of the carrier 50 is restricted, the code or combination will only be provided to the user if the system 10 determines (e.g., by the computing module 26) that the employee is authorized to access the items in the carrier 50. Additionally, the history log (e.g., chain of custody) of the carrier and/or the item(s) can also be displayed on the display at the receiving station 16, 18, 20, 22.” See ¶ 0056 and also See ¶ 0017, 0025, 0029, Fig. 1).

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiment of Fig. 1 with the embodiment of Fig. 1 to design the system (10) for controlling access to items of containers (50) and the computing module 26 and the various sending 12, 14 and receiving 16, 18, 20, 22 stations may be implemented in the computer system 100 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and implemented in one or more computer systems 100. 

Consider claim 2, the system of claim 1, Wolfe teaches, wherein the key unit (16, 18) further comprises a user interface unit (i.e. keypad of 84) to receive from the server (26) the access authorization data (user is authorized) for a locked container identified by the detector (84), (Wolfe teaches, “the input device 84 includes a barcode reader/scanner and a magnetic card/stripe reader. Of course, one skilled in the art will appreciate that other input devices, such as keypad entry, may be implemented without departing from the spirit and scope of the present invention.” See ¶ 0054, See “keypad entry”, “a magnetic card/stripe reader (FIG. 7A)” See ¶ 0055, Wolfe teaches, “the system 10 provides the employee with the code or combination to open the carrier 50, via, for example, a display on the barcode reader/scanner of the input device 84. In this particular instance, the 3-digit code is ‘129’. If access to the contents of the carrier 50 is restricted, the code or combination will only be provided to the user if the system 10 determines (e.g., by the computing module 26) that the employee is authorized to access the items in the carrier 50.” See ¶ 0056).

Consider claim 3, the system of claim 1, Wolfe teaches, further comprising a memory unit (108), coupled to the processor (104), to store data that is indicative to each locked container, wherein the stored data comprises information for at least one of content within the container, owner (an individual ‘user ID’) of the content within the container, and authorized users to open the container, (Wolfe teaches, “a first input device provided at the sending station and configured for receiving identifying information identifying a carrier (‘carrier ID’) and an item (‘item ID’) placed within the carrier for delivery, wherein the carrier ID and the item ID are transmitted to the computing module and the carrier is locked prior to delivery; and a second input device provided at the receiving station and configured for receiving the carrier ID for a carrier received at the receiving station and identifying information for an individual (‘user ID’) at the receiving station provided access to the carrier, wherein the carrier ID and the user ID are transmitted to the computing module.” See Wolfe ¶ 0017, 0060-0062, Fig. 1).

Consider claim 4, the system of claim 1, Wolfe teaches, wherein the unique readable tag comprises radio-frequency identification (RFID), (Wolfe teaches, “[t]he carrier ID and/or the item(s) ID can be determined at the receiving location by many techniques, such as, for example, by barcodes and barcode readers, RFID tags/readers” See Wolfe ¶ 0011, 0012).

Consider claim 5, the system of claim 1, Wolfe teaches, wherein each unique readable tag comprises access authorization data corresponding to owner of the content in the respective container, (Wolfe teaches, “a first input device provided at the sending station and configured for receiving identifying information identifying a carrier (‘carrier ID’) and an item (‘item ID’) placed within the carrier for delivery, wherein the carrier ID and the item ID are transmitted to the computing module and the carrier is locked prior to delivery; and a second input device provided at the receiving station and configured for receiving the carrier ID for a carrier received at the receiving station and identifying information for an individual (‘user ID’) at the receiving station provided access to the carrier, wherein the carrier ID and the user ID are transmitted to the computing module.” See Wolfe ¶ 0017 and also see Wolfe ¶ 0012, 0013, 0016.).

Wolfe teaches, wherein each unique readable tag comprises access authorization data corresponding to the content in the respective container, (Wolfe teaches, “a first input device provided at the sending station and configured for receiving identifying information identifying a carrier (‘carrier ID’) and an item (‘item ID’) placed within the carrier for delivery, wherein the carrier ID and the item ID are transmitted to the computing module and the carrier is locked prior to delivery; and a second input device provided at the receiving station and configured for receiving the carrier ID for a carrier received at the receiving station and identifying information for an individual (‘user ID’) at the receiving station provided access to the carrier, wherein the carrier ID and the user ID are transmitted to the computing module.” See Wolfe ¶ 0017 and also see Wolfe ¶ 0012, 0013, 0016.).

Consider claim 7, the system of claim 1, Wolfe teaches, wherein the detector is further configured to perform user identification, (Wolfe teaches, “when a carrier 50 is received at the receiving station 16, 18, 20, 22, an employee can identify themselves at the receiving station by, for example, either swiping their employee identification badge through a magnetic card/stripe reader (FIG. 7A), or scanning the barcode on their employee identification badge via the barcode reader (FIG. 7B) to input their user ID into the system 10, or any other conventional means.” See Wolfe ¶ 0055, 0059).

Wolfe teaches, further comprising a database, coupled to the server (26), the database comprising a list with authorized containers to be opened, (Wolfe teaches, “the receiving station and configured for receiving the carrier ID for a carrier received at the receiving station and identifying information for an individual ("user ID") at the receiving station provided access to the carrier, wherein the carrier ID and the user ID are transmitted to the computing module. The computing module is configured to unlock the carrier and allow access to the item inside, and record the user ID of the individual that is provided access to the item within the carrier, and the associated carrier ID and/or item ID to provide chain of custody information for tracking the item.” See Wolfe ¶ 0017).

Consider claim 12, Wolfe teaches, a method of controlling access to content of at least one container, the method comprising: locking at least one container, with a lock unit, to prevent access to the content therein, (See Claim 1); 
receiving from a detector reading of at least one unique readable tag, for at least one locked container, (See Claim 1); 
receiving an identification of a user, (See Wolfe ¶ 54, 55); 
verifying authorization of user to access content, (See Claim 1); and 
changing a state of the lock unit from a locked state to an unlocked state, with a key coupled to the detector, when a confirmation is received, (See Claim 1). 



Consider claim 14, the method of claim 12, further comprising comparing tag identification to a database of authorized containers to be opened, (Wolfe teaches, “the receiving station and configured for receiving the carrier ID for a carrier received at the receiving station and identifying information for an individual ("user ID") at the receiving station provided access to the carrier, wherein the carrier ID and the user ID are transmitted to the computing module. The computing module is configured to unlock the carrier and allow access to the item inside, and record the user ID of the individual that is provided access to the item within the carrier, and the associated carrier ID and/or item ID to provide chain of custody information for tracking the item.” See Wolfe ¶ 0017 also See Wolfe ¶ 0054).

Consider claim 16, the method of claim 12, further comprising: sending user identification data to a remote server; and comparing user identification data to reading of at least one unique readable tag to verify authorization of the user to access content, (Wolfe teaches, “the method further includes the step of receiving, by the computing module, identification information for an authorized recipient (‘authorized user ID’) of the item within the carrier. The computing module is configured to unlock the carrier and allow access to the item inside if the user ID matches the authorized user ID for the carrier ID received at the receiving station, and to record the user ID of the individual that is provided access to the item within the carrier, and the associated carrier ID and/or item ID to provide chain of custody information for tracking the item.” See ¶ 0029 and also see Wolfe ¶ 0015, 0065).

Consider claim 17, the method of claim 12, wherein the identification of a user is received from a user interface unit, (Wolfe teaches, “a user (typically at the sending station) can manually record, enter or key-in an identifying code of the container in use (e.g., container ID), along with an identifying code of the item or items placed within the container (e.g., item ID).” See ¶ 0016 also See Wolfe: ¶ 0054, Wolfe teaches “an employee can identify themselves at the receiving station by, for example, either swiping their employee identification badge through a magnetic card/stripe reader (FIG. 7A), or scanning the barcode on their employee identification badge via the barcode reader (FIG. 7B) to input their user ID into the system 10, or any other conventional means.” See ¶ 0055).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0330428 A1) and further in view of Fassbender (US 2003/0154891 A1).
Consider claim 9, the system of claim 1, Wolfe teaches, wherein the key (code 129) is further configured to lock the container, (Wolfe teaches, “the identification information sent from a first input device at a sending station; locking the carrier with the item inside; transporting the locked carrier from a sending station to a receiving station…” See Wolfe ¶ 0025). In an analogous art, Fassbender teaches, “[t]he delivery receptacle offers advantages with a code lock that opens and locks the deliver receptacle, whereby the code lock only can be locked by entering a locking code. In this case the delivery receptacle is open until the delivery of the article. The deliverer deposits the shipment in the receptacle and locks it by entering the locking code. In this way the delivery process is considerably simplified and expedited. Since the code lock can only be locked by entering the locking code, there is no danger that the delivery receptacle could be locked inadvertently or maliciously, whereby the delivery of the article could unwantedly be prevented.” See ¶ 0031.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Wolfe and design a delivery receptacle where “there is no danger that the delivery receptacle could be locked inadvertently or maliciously,” and “whereby the code lock only can be locked by entering a locking code.” As suggested by Fassbender in an effort prevent inadvertently locking the delivery receptacle. 
Consider claim 18, the method of claim 12, further comprising changing a state of the lock unit from an unlocked state to a locked state, (Wolfe teaches “[w]hen the carrier 50 is closed and the latching mechanism 56 engages the female element 58, the carrier 50 is locked.” See ¶ 0051 and also see Wolfe ¶ 0009, 0010).

Claims 10-11, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0330428 A1) and further in view of Bowden (US 2013/0194080 A1).
Consider claim 10, the system of claim 1, Wolfe does not explicitly discloses a locking segment, however, in an analogous art, Bowden teaches, a locking segment (430A, 430B, 430C, 430D. See Fig. 4A) configured to be assembled onto the container and also configured to be coupled to the lock unit, “[a]s illustrated in FIG. 4D, the sample locking device is deployed by sliding the locking collar 440 from one end (such as the bottom) and along the wall of the sample container 470 until the locking collar 440 fittingly and securely engages the sample container 470. In an alternative embodiment, the locking collar 440 is wrapped around the sample container 470. The central hub 410 is then placed over the cap 475 (or bottom) of the sample container 470. The locking members 430 are then bent along the wall of the sample container 470 and passed through the locking apertures 445. The central hub 410 (and embedded data storage medium) is secured over the cap 475 of the sample container 470 and the locking members 430 are tightened within the locking collar 440 until the sample locking device 400 is fittingly and securely engaged with the sample container 470. Once locked, the sample locking device 400 can only be removed by breaking, stretching, cutting, tearing, burning, and/or otherwise destroying one or more of the components of the sample locking device 400.” See ¶ 0034.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Wolfe and incorporate a wrapping portion which is configured to receive a locking segment in order to design a tamper proof lock that can 

Consider claim 11, the system of claim 10, Wolfe does not explicitly discloses a wrapping portion (440), Bowden teaches, wherein the locking segment (430A, 430B, 430C, 430D. See Fig. 4A) comprises a wrapping portion (440) configured to be wrapped around the container, See Bowden ¶ 0034 Fig. 4A and 4D.

Consider claim 15, the method of claim 12, further comprising: detecting opening of a locked container; (Wolfe teaches authentication and history log of user that is trying to open the containers. Furthermore, Wolfe also teaches the ability to communicate with a computing module, including wired or wireless connections, See Wolfe ¶ 0013, 0015, 0053, 0054, and 0056). Wolfe does not teach, issuing an alert if a locked container is opened without corresponding identification, in an analogous art, Bowden teaches, “[t]he system in at least one embodiment reads from outside a storage container the presence of the RFID embedded sample containers. The system in a further embodiment is programmed to report an alert signal upon the detection of tampering of a sample container.” See Bowden ¶ 0046.

Consider claim 19, the method of claim 12, further comprising locking the container between the lock unit and a locking segment, See rejection of claim 10. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683